IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LARRY WYNN,                             NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5411
                                        CORRECTED PAGES: pg 2
STATE OF FLORIDA,                       CORRECTION IS UNDERLINED IN RED
                                        MAILED: May 3, 2016
                                        BY: NMS
      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Larry Wynn, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

      Larry Wynn appeals from the denial of a postconviction motion raising a

claim of newly discovered evidence. We affirm the trial court’s order without

comment.

      The appellant has failed to obtain relief in at least eight cases he filed in this

court to challenge this judgment and sentence. This is his third postconviction

challenge based upon the same alleged newly discovered evidence. Accordingly,
we ordered the appellant to show cause why he should not be prohibited from

future pro se filings challenging this judgment and sentence. See State v. Spencer,

751 So. 2d 47, 48 (Fla. 1999). He failed to file a response, and the request for

judicial notice he filed instead does not provide a legal basis to prohibit the

imposition of sanctions.

      Therefore, because the appellant’s repeated attacks on his judgment and

sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in the court concerning Duval County Circuit Court case

number 1992-CF-4125. See Harmon v. State, 136 So. 3d 1223, 1225 (Fla. 1st DCA

2014) (imposing sanctions in the appellant’s seventh postconviction appeal where

the most recent filing involved a frivolous challenge to an opinion that had been

approved by the Florida Supreme Court); Hall v. State, 94 So. 3d 655, 657 (Fla. 1st

DCA 2012) (imposing sanctions in the appellant’s seventh postconviction appeal

where the appellant had twice raised the same untimely and meritless claim despite

being advised of the barred and meritless nature of his claim in a previous

postconviction order); Wimberly v. State, 50 So. 3d 785, 788 (Fla. 4th DCA 2010)

(imposing sanctions in connection with the appellant’s fourth meritless

postconviction motion where the most recent motion raised successive and

untimely claims without establishing any exception to the procedural bars). The

Clerk of the Court is directed not to accept any future filings concerning this case

                                         2
unless they are filed by a member in good standing of The Florida Bar.

      AFFIRMED and SANCTIONS IMPOSED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.




                                        3